DENY and Opinion Filed April 24, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00252-CV

       IN RE TAILWIND SPORTS CORP. AND LANCE ARMSTRONG, Relators

                 Original Proceeding from the 116th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-01564

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                 Opinion by Justice FitzGerald
       Relators file this petition for writ of mandamus requesting that the Court direct the trial

court to vacate its February 25, 2014 order and instead stay the pending arbitration. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relators have not shown they are entitled to the relief requested.

See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relators’ petition for writ of mandamus.




140252F.P05                                       /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE